DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a Final Office Action in response to applicant’s remarks on April 13, 2022

Claims 18-20 are new
Claims 1 and 8 are amended
Claims 1-20 are rejected
Claims 1-20 are pending


Response to Arguments
1.) Applicant’s amendment to claims 1 and 8 filed on 4/13/2022 regarding “associate a unique installation ID with an applications software installation on the electronic device” necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect to claims 1-17 have been considered but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.) Claims 1, 2, 4, 8-10, 13, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over IDS supplied reference, US 20140351017, Moton in view of US 20140222512, Pace and further in view of US 20130254849, Alison
 	In regards to claim 1, Moton teaches an apparatus adapted to transmit a location-specific or participating organization-specific questionnaire report template to a user of an electronic device, the apparatus comprising instructions stored on non-transitory machine readable media that, when executed, cause at least one server to:anonymously receive, responsive to an authorization by the user of the electronic device, information sufficient to identify a geographic location of the electronic device;(see US 20140351017, Moton, para. 0034, where a location server receives location and identity information that can be provided to a user upon request); 	generate, from server-accessible memory, the location-specific or participating organization-specific questionnaire report template, wherein at least some contents of the location-specific or participating organization-specific questionnaire report template are determined at least in part by the information received from the user relating to the identity of the at least one participating organization (see US 20140351017, Moton, para. 0034, where a location server receives a request to survey[i.e. questionnaire report] wireless devices that are within a specific area, wherein the devices’ response includes location information and identity information); and transmit the location-specific or participating organization-specific questionnaire report template to the user(see US 20140351017, Moton, fig. 2, step 206, where a survey is broadcast to user device over a survey area) 	Moton does not teach generate, from server-accessible memory, a list of participating organizations within a geographic area, the geographic area being determined at least in part by the information received from the user relating to the geographic location of the electronic device;transmit the list of participating organizations within the geographic area to the electronic device of the user for display on the electronic device; anonymously receive report information from the third party user relating to at least one participating organization of the list of participating organizations; 	However, Pace teaches generate, from server-accessible memory, a list of participating organizations within a geographic area, the geographic area being determined at least in part by the information received from the user relating to the geographic location of the electronic device(see US 20140222512, Pace, para. 0045, where a list of participating businesses is generated using location information accessed from a service provider computer[i.e. server-accessible memory] that is based on location information that is near to the current mobile computing device);transmit the list of participating organizations within the geographic area to the electronic device of the user for display on the electronic device(see US 20140222512, Pace, para. 0045, where the service provider computer provides a list of participating businesses to the mobile computing device’s GUI for displaying on the mobile device); anonymously receive report information from the third party user relating to at least one participating organization of the list of participating organizations(see US 20140222512, Pace, para. 0133, where a user’s privacy settings may be set to enable a user to provide information anonymously). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moton with the teaching of Pace because a user would have been motivated to enhance the survey information, taught by Morton, by applying the improved quality of feedback, taught by Pace, in order to increase the frequency of reliable feedback information to be used for improving the quality of service and products offered by businesses(see Pace, para. 0006); 	The combination of Moton and Pace do not teach associate a unique installation ID with an applications software installation on the electronic device 	However, Alison teaches associate a unique installation ID with an applications software installation on the electronic device (see US 20130254849, Alison, para. 0021, where an installation ID is associated with software that is installed on a mobile device); 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Moton and Pace with the teaching of Alison because a user would have been motivated to protect the software, used by the combination of Moton and Pace, from being download by unauthorized entities by requiring use of an installation ID in order to receive validation before enabling use of any software(see Alison, para. 0018)
 	In regards to claim 2, the combination of Morton, Pace and Alison teach the apparatus of claim 1, the apparatus further comprising instructions stored on non-transitory machine readable media that, when executed, cause the at least one server to:anonymously receive report information from the user relating to the at least one participating organization of the list of participating organizations in response to the location-specific or participating organization-specific questionnaire report template (see US 20140222512, Pace, para. 0133, where a user’s privacy settings may be set to enable a user to provide information anonymously). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Moton and Alison with the teaching of Pace because a user would have been motivated to enhance the survey information, taught by Morton, by applying the improved quality of feedback, taught by Pace, in order to increase the frequency of reliable feedback information to be used for improving the quality of service and products offered by businesses(see Pace, para. 0006) 	In regards to claim 4, the combination of Morton, Pace and Alison teach the apparatus of claim 1, the apparatus further comprising instructions stored on non-transitory machine readable media that, when executed, cause the at least one server to: 	generate, from server-accessible memory, the list of participating organizations within the geographic area based on a geofenced area or political unit (see US 20140222512, Pace, para. 0045, where a list of participating businesses is generated using location information accessed from a service provider computer[i.e. server-accessible memory] that is based on location information that is near[i.e. geofenced area] to the current mobile computing device). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Moton and Alison with the teaching of Pace because a user would have been motivated to enhance the survey information, taught by Morton, by applying the improved quality of feedback, taught by Pace, in order to increase the frequency of reliable feedback information to be used for improving the quality of service and products offered by businesses(see Pace, para. 0006)
 	In regards to claim 8, Moton teaches a method of operating at least one server, the method comprising: 	anonymously receiving geolocation information from a third party user, the geolocation information being dependent on a then-current location of an electronic device owned by the third party user;(see US 20140351017, Moton, para. 0034, where a location server receives location and identity information that can be provided to a user upon request[i.e. current information]); 	Moton does do not teach generating from server-accessible memory a list of participating organizations within a geographic area, the geographic area being determined at least in part by the geolocation information received from the electronic device of the third party user; 	transmitting the list of participating organizations within the geographic area to the electronic device of the third party user for display thereon; and  	anonymously receiving report information from the third party user relating to at least one participating organization of the list of participating organizations 	However, Pace teaches generating from server-accessible memory a list of participating organizations within a geographic area, the geographic area being determined at least in part by the geolocation information received from the electronic device of the third party user(see US 20140222512, Pace, para. 0045, where a list of participating businesses is generated using location information accessed from a service provider computer[i.e. server-accessible memory] that is based on location information that is near to the current mobile computing device); 	transmitting the list of participating organizations within the geographic area to the electronic device of the third party user for display thereon(see US 20140222512, Pace, para. 0045, where the service provider computer provides a list of participating businesses to the mobile computing device’s GUI for displaying on the mobile device); and  	anonymously receiving report information from the third party user relating to at least one participating organization of the list of participating organizations(see US 20140222512, Pace, para. 0133, where a user’s privacy settings may be set to enable a user to provide information anonymously). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Moton with the teaching of Pace because a user would have been motivated to enhance the survey information, taught by Morton, by applying the improved quality of feedback, taught by Pace, in order to increase the frequency of reliable feedback information to be used for improving the quality of service and products offered by businesses(see Pace, para. 0006) 	The combination of Moton and Pace do not teach associate a unique installation ID with an applications software installation on an electronic device of a third party;  	However, Alison teaches associate a unique installation ID with an applications software installation on an electronic device of a third party (see US 20130254849, Alison, para. 0016 and 0021, where an installation ID is associated with software that is installed on a mobile device, wherein the software may be an application on a client device or software on a third-part server); 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Moton and Pace with the teaching of Alison because a user would have been motivated to protect the software, used by the combination of Moton and Pace, from being download by unauthorized entities by requiring use of an installation ID in order to receive validation before enabling use of any software(see Alison, para. 0018)
 	In regards to claim 9, the combination of Moton, Pace, and Alison teach the method of claim 8, further comprising, prior to the step of anonymously receiving report information from the third party user: 	anonymously receiving information from the third party user relating to the identity of the at least one participating organization(see US 20140222512, Pace, para. 0133, where a user’s privacy settings may be set to enable a user to provide information anonymously); and transmitting to the third party user a location-specific or participating organization-specific questionnaire report template, wherein at least some contents of the location-specific or participating organization-specific questionnaire report template are determined at least in part by the information received from the third party user relating to the identity of the at least one participating organization(see US 20140351017, Moton, para. 0034, where a location server receives a request to survey[i.e. questionnaire report] wireless devices that are within a specific area, wherein the devices’ response includes location information and identity information). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Moton and Alison with the teaching of Pace because a user would have been motivated to enhance the survey information, taught by Morton, by applying the improved quality of feedback, taught by Pace, in order to increase the frequency of reliable feedback information to be used for improving the quality of service and products offered by businesses(see Pace, para. 0006) 	In regards to claim 10, the combination of Moton, Pace, and Alison teaches the method of claim 8, further comprising transmitting the received report information to the at least one participating organization(see US 20140222512, Pace, para. 0028, where reports may be provided to an enterprise computer). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Moton and Alison with the teaching of Pace because a user would have been motivated to enhance the survey information, taught by Morton, by applying the improved quality of feedback, taught by Pace, in order to increase the frequency of reliable feedback information to be used for improving the quality of service and products offered by businesses(see Pace, para. 0006) 	In regards to claim 13, the combination of Moton, Pace, and Alison teaches the method of claim 8, wherein the step of anonymously receiving report information from the third party user relating to the at least one participating organization comprises receiving a comment or question relating to the at least one participating organization (see US 20140351017, Moton, para. 0041 and fig. 2, steps 202-212, where a business entity may select a survey area for broadcasting a query[i.e. question] to user devices and receiving replies from the user devices).
 	In regards to claim 14, the combination of Moton, Pace, and Alison teach the method of claim 8, wherein the step of generating from server-accessible memory a list of participating organizations within a geographic area further comprises determining the geographic area based on a geofenced area or political unit(see US 20140222512, Pace, para. 0045, where a list of participating businesses is generated using location information accessed from a service provider computer[i.e. server-accessible memory] that is based on location information that is near[i.e. geofenced area] to the current mobile computing device). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Moton and Alison with the teaching of Pace because a user would have been motivated to enhance the survey information, taught by Morton, by applying the improved quality of feedback, taught by Pace, in order to increase the frequency of reliable feedback information to be used for improving the quality of service and products offered by businesses(see Pace, para. 0006)
 	In regards to claim 18, the combination of Moton, Pace, and Alison teach the apparatus of claim 1, wherein the unique installation ID is a number randomly generated by the electronic device of the user(see US 20130254849, Alison, para. 0008 and 0021, where the installation ID may be generated by a random number generated, wherein the unique ID may be generated by the social networking system or by the user).  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Moton and Pace with the teaching of Alison because a user would have been motivated to protect the software, used by the combination of Moton and Pace, from being download by unauthorized entities by requiring use of an installation ID in order to receive validation before enabling use of any software(see Alison, para. 0018) 
 	In regards to claim 19, the combination of Moton, Pace, and Alison teach the apparatus of claim 1, wherein the unique installation ID is randomly generated by the apparatus(see US 20130254849, Alison, para. 0016 and 0021, where an installation ID is associated with software that is installed on a mobile device, wherein the software may be an application on a client device or software on a third-part server and a random number generator may be used to generate an installation ID).   	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Moton and Pace with the teaching of Alison because a user would have been motivated to protect the software, used by the combination of Moton and Pace, from being download by unauthorized entities by requiring use of an installation ID in order to receive validation before enabling use of any software(see Alison, para. 0018) 
 	
 	In regards to claim 20, the combination of Moton, Pace, and Alison teach the apparatus of claim 1, wherein, unless the user chooses to provide additional identifying information, the unique installation ID is the only data that identifies the electronic device of the user when performing each of the receiving, generating, and transmitting steps(see US 20130254849, Alison, para. 0016, 0021, and 0024, wherein additional login ID and password are only required when the installation ID is invalid. Otherwise, the installation ID is sufficient identification information). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Moton and Pace with the teaching of Alison because a user would have been motivated to protect the software, used by the combination of Moton and Pace, from being download by unauthorized entities by requiring use of an installation ID in order to receive validation before enabling use of any software(see Alison, para. 0018)

2.) Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over IDS supplied reference, US 20140351017, Moton in view of US 20140222512, Pace and further in view of US 20130254849, Alison and further in view of US 20110256881, Huang	
In regards to claim 5, the combination of Moton, Pace, and Alison teach the apparatus of claim 4. The combination of Moton, Pace, and Alison do not teach the apparatus further comprising instructions stored on non-transitory machine readable media that, when executed, cause the at least one server to define the geofenced area based on a custom polygon tool 	However, Huang teaches the apparatus further comprising instructions stored on non-transitory machine readable media that, when executed, cause the at least one server to define the geofenced area based on a custom polygon too (see US 20110256881, Huang, para. 0048, where a server may be configured to collect data and populate a geofence store, wherein the geofence can be any closed geometric shape that may include a polygon and/or circle). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination Moton, Pace, and Alison with the teaching of Huang because a user would have been motivated to improve the geo-location measurements, taught by Pace, by applying geocoding methods, taught by Huang, in order to improve measurements in geographic coordinates by a mobile device(see Huang, para. 0003)
 	In regards to claim 6, the combination of Moton, Pace, and Alison teach the apparatus of claim 4. The combination of Moton, Pace, and Alison do not teach the apparatus further comprising instructions stored on non-transitory machine readable media that, when executed, cause the at least one server to define the geofenced area based on a predefined circular region; 	However, Huang teaches the apparatus further comprising instructions stored on non-transitory machine readable media that, when executed, cause the at least one server to define the geofenced area based on a predefined circular region (see US 20110256881, Huang, para. 0048, where a server may be configured to collect data and populate a geofence store, wherein the geofence can be any closed geometric shape that may include a polygon and/or circle). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination Moton, Pace, and Alison with the teaching of Huang because a user would have been motivated to improve the geo-location measurements, taught by Pace, by applying geocoding methods, taught by Huang, in order to improve measurements in geographic coordinates by a mobile device(see Huang, para. 0003) 	In regards to claim 15, the combination of Moton, Pace, and Alison teaches the method of claim 14, wherein the step of determining the geographic area based on a geofenced area or political unit comprises defining the geofenced area based on a custom polygon tool (see US 20110256881, Huang, para. 0048, where a server may be configured to collect data and populate a geofence store, wherein the geofence can be any closed geometric shape that may include a polygon and/or circle). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination Moton, Pace, and Alison with the teaching of Huang because a user would have been motivated to improve the geo-location measurements, taught by Pace, by applying geocoding methods, taught by Huang, in order to improve measurements in geographic coordinates by a mobile device(see Huang, para. 0003)
 	In regards to claim 16, the combination of Moton, Pace, and Alison teaches the method of claim 14, wherein the step of determining the geographic area based on a geofenced area or political unit comprises defining the geofenced area based on a predefined circular region(see US 20110256881, Huang, para. 0048, where a server may be configured to collect data and populate a geofence store, wherein the geofence can be any closed geometric shape that may include a polygon and/or circle). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination Moton, Pace, and Alison with the teaching of Huang because a user would have been motivated to improve the geo-location measurements, taught by Pace, by applying geocoding methods, taught by Huang, in order to improve measurements in geographic coordinates by a mobile device(see Huang, para. 0003)
3.) Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over IDS supplied reference, US 20140351017, Moton in view of US 20140222512, Pace and further in view of US 20130254849, Alison and further in view of IDS supplied reference, US 20140223329, Falaki
 	In regards to claim 3, the combination of Moton, Pace, and Alison teach the apparatus of claim 1. The combination of Moton, Pace, and Alison does not teach the apparatus further comprising instructions stored on non-transitory machine readable media that, when executed, cause the at least one server to:receive feedback information from the at least one participating organization in response to the received report information; and transmit the feedback information to the electronic device of the user 	However, Falaki teaches the apparatus further comprising instructions stored on non-transitory machine readable media that, when executed, cause the at least one server to:receive feedback information from the at least one participating organization in response to the received report information(see US 20140223329, Falaki, para. 0133, where a server provides feedback information regarding the updated polling information); and transmit the feedback information to the electronic device of the user(see US 20140223329, Falaki, para. 0133, where the feedback of the updated information are provided to the client device). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Moton, Pace, and Alison with the teaching of Falaki because a user would have been motivated to improve the an organization’s customer service by providing customer feedback in response to an organization’s survey(see Falaki, para. 0004)  
 	In regards to claim 11, the combination of Moton, Pace, and Alison teach the method of claim 10. The combination of Moton, Pace, and Alison do not teach further comprising:receiving feedback information from the at least one participating organization in response to the received report information; and  	transmitting the feedback information to the electronic device of the third party user; 	However, Falaki teaches further comprising:receiving feedback information from the at least one participating organization in response to the received report information(see US 20140223329, Falaki, para. 0133, where a server provides feedback information regarding the updated polling information); and transmitting the feedback information to the electronic device of the third party user(see US 20140223329, Falaki, para. 0133, where the feedback of the updated information are provided to the client device). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Moton, Pace, and Alison with the teaching of Falaki because a user would have been motivated to improve the an organization’s customer service by providing customer feedback in response to an organization’s survey(see Falaki, para. 0004)
4.) Claims 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over IDS supplied reference, US 20140351017, Moton in view of US 20140222512, Pace and further in view of US 20130254849, Alison and further in view of US 20150163312, Maguire
 	In regards to claim 7, the combination of Moton, Pace, and Alison teach the apparatus of claim 2. The combination of Moton, Pace, and Alison do not teach the apparatus further comprising instructions stored on non-transitory machine readable media that, when executed, cause the at least one server to anonymously receive the report information from the user relating to the at least one participating organization, wherein in response to an instruction provided by the user, the apparatus collects weather data relating to the geographic area and includes the weather data in the report information 	However, Maguire teaches the apparatus further comprising instructions stored on non-transitory machine readable media that, when executed, cause the at least one server to anonymously receive the report information from the user relating to the at least one participating organization, wherein in response to an instruction provided by the user, the apparatus collects weather data relating to the geographic area and includes the weather data in the report information (see US 20150163312, Maguire, para. 0035, where a user creates an anonymous report that may include weather information and subsequently transmits the report). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Moton, Pace, and Alison with the teaching of Maguire because a user would have been motivated to provide Maguire’s teaching on the use of collected data with the combination of Moton’s, Pace’s, and Alison’s teaching of an organization’s use of providing anonymous data sources in order to improve product and service offerings for users while maintaining a user’s anonymity(see Maguire, para. 0003) 
 	In regards to claim 12, the combination of Moton, Pace, and Alison teach the method of claim 8. The combination of Moton, Pace, and Alison do not teach wherein the step of anonymously receiving report information from the third party user relating to the at least one participating organization comprises receiving a photograph or video from the third party user, the photograph or video relating to the at least one participating organization 	However, Maguire teaches wherein the step of anonymously receiving report information from the third party user relating to the at least one participating organization comprises receiving a photograph or video from the third party user, the photograph or video relating to the at least one participating organization (see US 20150163312, Maguire, para. 0026, where image and video data may be provided by a user). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Moton, Pace, and Alison with the teaching of Maguire because a user would have been motivated to provide Maguire’s teaching on the use of collected data with the combination of Moton’s, and Pace’s, Alison’s teaching of an organization’s use of providing anonymous data sources in order to improve product and service offerings for users while maintaining a user’s anonymity(see Maguire, para. 0003)
 	In regards to claim 17, the combination of Moton, Pace, and Alison teach the method of claim 8. The combination of Moton, Pace, and Alison do not teach wherein the step of anonymously receiving report information from the third party user relating to at least one participating organization of the list of participating organizations further comprises collecting weather data relating to the geographic area and including the weather data in the report information 	However, Maguire teaches wherein the step of anonymously receiving report information from the third party user relating to at least one participating organization of the list of participating organizations further comprises collecting weather data relating to the geographic area and including the weather data in the report information (see US 20150163312, Maguire, para. 0035, where a user creates an anonymous report that may include weather information and subsequently transmits the report). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Moton, Pace, and Alison with the teaching of Maguire because a user would have been motivated to provide Maguire’s teaching on the use of collected data with the combination of Moton’s, Pace’s, and Alison’s teaching of an organization’s use of providing anonymous data sources in order to improve product and service offerings for users while maintaining a user’s anonymity(see Maguire, para. 0003)
CONCLUSION

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/GREGORY A LANE/ Examiner, Art Unit 2438


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438